[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                  FILED
                           ________________________      U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                July 18, 2007
                                No. 07-10302                THOMAS K. KAHN
                            Non-Argument Calendar               CLERK
                          ________________________

                  D. C. Docket No. 04-01883-CV-T-26-TGW

MEL ABELE,


                                                            Plaintiff-Appellant,

                                    versus

GRANT TOLBERT,
RON ALIFF,
DOES,
Does: One, Two, Three,


                                                         Defendants-Appellees.


                          ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                                (July 18, 2007)

Before TJOFLAT, HULL and PRYOR, Circuit Judges.
PER CURIAM:

       Mel Abele appeals pro se the summary judgment in favor of Ron Aliff and

Grant Tolbert and against Abele’s complaint that his right to procedural due

process was violated when Aliff and Tolbert caused Abele’s property to be

demolished. See 42 U.S.C. § 1983. Because Abele is collaterally estopped from

relitigating this issue, we affirm the order of the district court.

                                  I. BACKGROUND

       Before Abele commenced the present litigation, Abele filed in February

2004 a civil action against Hernando County, Michael Anzalone, Aliff, and

Tolbert. Tolbert and Aliff were dismissed without prejudice in July 2004 due to

improper service of process. See Fed. R. Civ. P. 4(m). The Hernando County

action alleged (1) a claim under the Contract Clause, (2) a due process claim, (3) a

RICO claim, and (4) various claims under state law. Abele’s claims in the

Hernando County action arose from the same transactions and occurrences on

which Abele bases the claims in the present action against Aliff and Tolbert,

including the demolition of a structure located at 8023 Winter Street. The district

court in the Hernando County action entered summary judgment against Abele’s

federal claims and declined to exercise supplemental jurisdiction over his state law

claims. Among other things, the district court determined that there was no



                                             2
violation of Abele’s right to procedural due process. Abele appealed the decision

of the district court. On appeal, we affirmed. We concluded that, because there

were adequate state remedies available to Abele with respect to each of the alleged

property deprivations, Abele’s right to procedural due process was not violated.

      After Tolbert and Aliff were dismissed from the Hernando County action,

Abele commenced this action against Tolbert and Aliff in August 2004 and alleged

(1) a RICO conspiracy to confiscate various properties located in Hernando

County, (2) trespass without due process of law at 8023 Winter Street, (3) an

unlawful denial of a building permit, (4) a taking of Abele’s property at 8023

Winter Street “without any legal notice as required by law, and without any court

order,” (5) removal of electric meters at certain properties, and (6) unlawful

destruction of a sailboat. The district court sua sponte dismissed Abele’s

complaint for lack of subject matter jurisdiction. On appeal, we reversed and

concluded that Abele’s complaint raised the following three federal questions: (1)

whether the defendants violated RICO, (2) whether the defendants violated Abele’s

constitutional right to due process of law; and (3) whether the defendants violated

the Takings Clause of the Fifth and Fourteenth Amendments to the Constitution.

On remand, the district court instructed Abele to file an amended complaint and

then sua sponte dismissed Abele’s first amended complaint because it was a



                                          3
“‘quintessential shotgun pleading’ of the type that the Eleventh Circuit Court of

Appeals has repeatedly condemned.” Abele then amended his complaint again.

      In his second amended complaint, Abele alleged (1) “Aliff, et al”

demolished Abele’s property at 8023 Winter Street “without any legal notice as

required by Federal and States Statutes” and “the ‘agency’ failed to grant the bare

essentials of law” and violated protections guaranteed by the Florida and Federal

Constitutions when it failed to seek injunctive relief as required by state law; (2)

Aliff wrongly denied, under state law, a building permit for a property Abele sold;

and (3) Aliff and Tolbert violated various state laws and RICO when, without

proper notice or court orders, they ordered the removal of the electric meter from a

mobile home on property zoned for agricultural use. Aliff and Tolbert moved to

dismiss the second amended complaint for failure to state a claim upon which

relief can be granted. See Fed. R. Civ. P. 12(b)(6). The district court concluded

that Abele failed to state a claim under RICO and dismissed that claim with

prejudice. The district court determined that Abele’s remaining allegations sought

“relief solely pursuant to Florida law” and dismissed them without prejudice after

declining to exercise supplemental jurisdiction.

      Abele again sought our review. On appeal, we affirmed the dismissal of the

RICO claim but concluded that another count of the second amended complaint,



                                           4
“construed liberally, states a claim that the defendants destroyed one or more of

Abele’s properties or homes without notice or a hearing – i.e., that the defendants

violated Abele’s right to procedural due process.” We remanded the case for

further action consistent with our decision.

      After discovery, Aliff and Tolbert moved for summary judgment, and the

district court granted their motion. The district court determined that the statute of

limitations barred any claims that accrued before August 16, 2000. The district

court also concluded that, to the extent Abele’s complaint sought relief against

Aliff and Tolbert in their official capacities, it was barred by res judicata based on

the Hernando County action, and to the extent the complaint sought relief against

Aliff and Tolbert in their individual capacities, Aliff and Tolbert were entitled to

qualified immunity. Finally, the district court concluded that there was no

violation of Abele’s right to substantive or procedural due process. Abele

appealed.

                           II. STANDARD OF REVIEW

      We review a summary judgment de novo, and we resolve all issues of

material fact in favor of the nonmoving party. Cuvillier v. Rockdale County, 390

F.3d 1336, 1338 (11th Cir. 2004).




                                           5
                                 III. DISCUSSION

      Although the district court based its decision on res judicata, to the extent

Aliff and Tolbert were sued in their official capacities, and qualified immunity, to

the extent suit was brought against them in their individual capacities, collateral

estoppel bars Abele’s complaint regardless of the capacity of the defendants. We

can affirm on any ground supported by the record. Koziara v. City of Casselberry,

392 F.3d 1302, 1306 n.2 (11th Cir. 2004), and collateral estoppel bars relitigation

of an issue that has previously been litigated and resolved. “To claim the benefit of

collateral estoppel the party relying on the doctrine must show that: (1) the issue at

stake is identical to the one involved in the prior proceeding; (2) the issue was

actually litigated in the prior proceeding; (3) the determination of the issue in the

prior litigation must have been “a critical and necessary part” of the judgment in

the first action; and (4) the party against whom collateral estoppel is asserted must

have had a full and fair opportunity to litigate the issue in the prior proceeding.”

Pleming v. Universal-Rundle Corp., 142 F.3d 1354, 1359 (11th Cir. 1998).

      All of the elements of collateral estoppel are present. Whether Abele’s right

to procedural due process was violated when the Winter Street property was

demolished was actually litigated in the Hernando County action and decided

against Abele by both this Court and the district court. The determination that



                                           6
Abele’s right to procedural due process was not violated was a “critical and

necessary” part of the judgment in the Hernando County action and Abele had a

full and fair opportunity to litigate the issue in the earlier action. Because the issue

whether the demolition of the 8023 Winter Street property deprived Abele of his

right to procedural due process has previously been litigated and decided against

him, Abele is precluded from relitigating that issue.

                                 IV. CONCLUSION

      The summary judgment in favor of Aliff and Tolbert is

      AFFIRMED.




                                            7